UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6725



JERRY ADAM HELMS, JR.,

                                              Plaintiff - Appellant,

          versus


PATRICK CONROY, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-978-PJM)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Adam Helms, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Adam Helms, Jr., appeals the district court’s orders

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Helms v. Conroy, No. CA-00-878-PJM (D. Md. April 12 & May 4,

2000).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court's orders are dated April 11,
2000, and May 2, 2000, the district court's records show that they
were entered on the docket sheet on April 13, 2000, and May 8,
2000, respectively. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the order was phy-
sically entered on the docket sheet that we take as the effective
date of the district court's decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2